Citation Nr: 0104877	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-23 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a liver condition.

2.  Entitlement to service connection for a duodenal ulcer.

3.  Entitlement to an increased rating for service-connected 
dermatophytosis of the feet, currently evaluated as 0 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New York, New York, in which the RO denied the veteran's 
claims of entitlement to service connection for a liver 
condition, and an ulcer, and denied a claim of entitlement to 
an increased rating for service-connected dermatophytosis of 
the feet, evaluated as 0 percent disabling.

In light of the medical evidence, discussed infra, the Board 
has determined that the veteran's claim for an ulcer is more 
accurately characterized as stated on the cover page of this 
decision.  With regard to the claim for an increased rating 
for dermatophytosis of the feet, the Board notes that 
although the RO's December 1996 decision listed the 
disability as "a skin condition," the RO actually granted 
service connection for dermatophytosis, and the Board has 
therefore characterized the issue as stated on the cover page 
of this decision.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran has a liver condition, or a duodenal ulcer, 
related to his service.

2.  The veteran's dermatophytosis of the feet is 
asymptomatic, and is not productive of exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area.  


CONCLUSIONS OF LAW

1.  A liver condition, and a duodenal ulcer, were not 
incurred or aggravated during active duty.  38 U .S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

2.  The criteria for a compensable evaluation for 
dermatophytosis of the feet have not been met.  38 U.S.C.A. § 
1155, (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7806, 7813 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, the veteran has been 
afforded several VA examinations, and lay statements and VA 
outpatient treatment reports have been associated with the 
claims file.  There is no indication or allegation that 
relevant medical records exist which are obtainable and which 
have not been associated with the claims files.  In this 
regard, although the veteran asserts that he received 
treatment for an ulcer at "the Brooklyn Navy Yard" in 1979, 
in a letter (VA Form 21-4142) received in January 2000, he 
stated that this facility had closed down, and that these 
records were unobtainable.  The Board further points out that 
medical records from the VA medical center in Brooklyn, dated 
in 1979, have been obtained.  The Board is therefore 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him as mandated by the Veterans 
Claims Assistance Act.  The record also establishes that this 
Board Member suggested the submission of additional evidence, 
held the file "open" so that the veteran could submit 
evidence and directed development.  The duty to assist and 
the duty regarding notification have been met.

I.  Service Connection

The veteran essentially asserts that he has a liver condition 
and a duodenal ulcer as a result of his service.  In 
particular, he asserts that he was given tranquilizers, or 
some other medication, during psychiatric treatment in 
September 1977, and that these medications caused a liver 
condition.  With regard to the claim for a duodenal ulcer, he 
argues that he has a duodenal ulcer as a result of his 
intense dislike of the service, and stress during service.  
With regard to his claim for an ulcer, he argues that during 
service that he required psychiatric treatment, that he began 
drinking and using drugs, and that he suffered from hair loss 
and a loss of appetite, to include the inability to eat such 
foods as broccoli.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including cirrhosis of the liver, 
and ulcers, peptic (gastric or duodenal), may be presumed to 
have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d) (2000).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. Brown 
, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 
465 (1994).

Initially, the Board points out that there the veteran's 
service medical records do not show complaints, treatment or 
a diagnosis involving either a liver condition or a duodenal 
ulcer.  A dental health questionnaire, dated in April 1978, 
shows that he denied recent illness, liver trouble, and major 
weight change.  The veteran's separation examination report, 
dated in September 1978, shows that his abdomen and viscera, 
and his endocrine system, were clinically evaluated as 
normal.  

The claims file includes VA outpatient treatment reports, 
dated in February 1979, and between 1996 and 1999, as well as 
VA examination reports dated between 1980 and 1998, and 
reports from what appears to be the Brooklyn Hospital 
(although this is unclear), dated between 1986 and 1995.  

The claims file also contains a lay statement from T.P., 
received in August 1996, who states that she has known the 
veteran since about 1979, and that he has problems 
communicating with others unless he is drinking or under the 
influence of drugs, and that he is not functioning on a day-
to-day basis.  

With regard to the claim for a liver condition, the Board 
finds that the preponderance of the evidence is against a 
finding that there is a nexus between a liver condition and 
the veteran's service.  In this regard, a review of the 
claims file shows that the first medical evidence of a liver 
condition is found in VA outpatient treatment reports, dated 
in 1999, which show notations/diagnoses of "alcoholic 
hepatitis."  Therefore, the first medical evidence of a 
liver condition comes approximately 21 years after separation 
from service.  This lengthy period without treatment weighs 
heavily against the claim.  See Maxson v. Gober, No. 99-7160 
(Fed. Cir. Oct. 27, 2000).  In addition, there is no 
competent medical opinion indicating that the veteran has a 
liver condition that is related to his service, or that the 
veteran had cirrhosis of the liver to a compensable degree 
within a year of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, 
and that service connection for a liver condition must be 
denied.  

With regard to the claim for a duodenal ulcer, the Board 
finds that the preponderance of the evidence is against a 
finding that there is a nexus between a duodenal ulcer and 
the veteran's service.  A review of the evidence shows that 
the first medical evidence of a duodenal ulcer is found in a 
November 1996 VA examination report, which contains a 
diagnosis of possible duodenal ulcer, by history.  A 
diagnosis "by history" is not, without more, sufficient to 
show a current disability.  See McQueen v. West, 13 Vet. 
App. 237 (1999).  In addition, even assuming the November 
1996 VA stomach examination report is sufficient to establish 
that the veteran currently has a duodenal ulcer, the first 
medical evidence of a duodenal ulcer comes approximately 18 
years after separation from service.  This lengthy period 
without treatment weighs heavily against the claim.  See 
Maxson, supra.  Finally, there is no competent medical 
opinion indicating that the veteran has a duodenal ulcer that 
is related to his service, or that the veteran had a peptic 
ulcer (gastric or duodenal) to a compensable degree within a 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a duodenal ulcer must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has a 
liver condition, and a duodenal ulcer, as a result of his 
service.  The Board has also considered the statement from 
T.P.  However, even when read in the broadest of terms, the 
Board is unable to find that T.P.'s statement is probative of 
the veteran's claims.  To the extent that the veteran's 
statements may be intended to represent evidence of 
continuity of symptomatology, without more his statements are 
not competent evidence of a nexus between a liver condition, 
or a duodenal ulcer, and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claims for service connection for a liver condition, and a 
duodenal ulcer, must be denied. 

As a final matter, because the veteran has not asserted that 
the claimed disorders are associated with combat, the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not assist 
him.




II.  Increased Rating

The veteran's service medical records show that he was noted 
to have a mild case of athlete's foot in January 1976, and 
that he was treated for athlete's foot in April 1978.  His 
skin was clinically evaluated as normal in his separation 
examination report, dated in September 1978.  

In March 1980, the RO granted service connection for 
dermatophytosis, both feet.  This disability is currently 
evaluated as 0 percent disabling (noncompensable).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

The RO has evaluated the veteran's dermatophytosis under 
38 C.F.R. § 4.118, Diagnostic Code 7813.  Conditions rated 
under this Diagnostic Code are to be evaluated as eczema.  
See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2000).  

The criteria for the evaluation of eczema are contained in 
Diagnostic Code 7806.  Under DC 7806, eczema with slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, is assigned a noncompensable 
evaluation.  Eczema with exfoliation, exudation, or itching 
involving an exposed surface or extensive area is assigned a 
10 percent evaluation.  

A VA skin examination report, dated in November 1996, shows 
that the veteran complained of urticaria related to cold, 
cold weather, cold showers or swimming in cold water, as well 
as pruritus, and urticarial lesions and swelling around the 
eyes and mouth.  On examination, his skin was clear.  The 
diagnoses were cold urticaria and angioedema.  

A VA skin examination report, dated in January 1998, shows 
that the veteran complained of urticarial lesions related to 
cold weather and cold water, as well as pruritus, and 
swelling around the eyes and hands.  He stated that his 
lesions were worse in the wintertime, but did occur in the 
summertime with exposure to cold water.  An examination of 
the skin was negative.  The examiner noted that lesions tend 
to come and go and are rarely present when a patient comes to 
see a physician.  The diagnoses were cold urticaria and 
angioedema.  The examiner noted that laboratory evaluations 
at the time of the veteran's last VA examination were 
noncontributory.  

The claims file contains a lay statement from T.P., received 
in January 2000, who states that she has known the veteran 
since about 1979, and that he has always had hives when 
exposed to cold weather.  

     After reviewing the evidence, the Board believes that the 
current disability picture resulting from the veteran's skin 
disability more nearly approximates the requirements for a 0 
percent (noncompensable) rating.  The Board initially notes 
that the veteran has complained of pruritus, lesions and 
swelling about his hands and face, and that he has been 
diagnosed with urticaria and angioedema.  Urticaria is 
"defined as vascular reaction, usually transient, involving 
the upper dermis, representing localized edema caused by 
dilatation and increased permeability of capillaries, and 
marked by the development of wheals [hives or welts]."  
Barclay v. Brown, 4 Vet. App. 161, 163 (1993).  

However, the veteran has only been granted service connection 
for dermatophytosis of the feet.  In this regard, 
dermatophytosis is a disease (as athlete's foot) of the skin 
or skin derivatives (hair or nails) that is caused by a 
dermatophyte or fungus.  Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  The Board further points out that the first 
evidence of urticaria and angioedema comes approximately 18 
years after separation from service, and there is no medical 
evidence to show that his urticaria and/or angioedema of the 
face and hands is related to his dermatophytosis of the feet.  
In summary, the veteran's urticaria and angioedema of the 
hands and face are not service-connected conditions, and 
these symptoms therefore may not be included in determining 
his evaluation for dermatophytosis of the feet.  

With regard to dermatophytosis of the feet, the veteran was 
completely asymptomatic at both of his VA examinations, in 
November 1996 and January 1998.  There is no other medical 
evidence, such as outpatient treatment reports, which show 
that he has exfoliation, exudation, or itching involving the 
feet, and which could therefore serve as a basis to establish 
that the criteria for a 10 percent rating under DC 7806 have 
been met.  

The Board has determined that the evidence does not show that 
the veteran's service-connected dermatophytosis of the feet 
warrants a compensable evaluation.  To that extent, the oral 
and written testimony of the veteran as to an increased level 
of severity of the disability at issue is unsupported.  
Accordingly, a 10 percent rating under 38 C.F.R. § 4.118, DC 
7806 is not warranted.


III.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a liver condition, and a duodenal 
ulcer, is denied.  

A compensable rating for dermatophytosis of the feet is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

